Exhibit 10.5

Performance Award Agreement
Under the Bloomin’ Brands, Inc. 2012 Incentive Award Plan


Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of performance-based Share units (“Performance Awards”). Each
Performance Award represents an unfunded, unsecured promise of the Company to
deliver to the Participant the value of one Share, subject to the vesting and
other restrictions, terms and conditions set forth in the Bloomin’ Brands, Inc.
2012 Incentive Award Plan (the “Plan”) and those set forth in this Agreement,
including the Terms and Conditions of Performance Award attached hereto as
Exhibit A and the Performance-Based Vesting Terms and Conditions contained in
Exhibit B (collectively, the “Agreement”). Any capitalized terms used in this
Agreement and not defined herein shall have the meanings ascribed to such terms
in the Plan.


Performance Awards:


Participant Name:


Address:


Target Number of Performance Awards (subject to adjustment in accordance with
the vesting and other terms and conditions hereof):


Grant Date:


Vesting: Subject to the forfeiture and acceleration provisions in this Agreement
and the Plan, the Performance Awards will vest in the amounts and at the times
as provided in Section 2 hereof and Exhibit B hereto.


The Participant, by signing below, acknowledges and agrees that the Performance
Awards are granted under and governed by the terms, and subject to the
conditions, of this Agreement, including the Terms and Conditions of Performance
Award attached hereto as Exhibit A, and the Plan.


Participant
 
Bloomin’ Brands, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name
 
Title:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 





    


    

601736770.3

--------------------------------------------------------------------------------



Exhibit A


Terms and Conditions of Performance Award
        
1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Performance Awards, unless and until the Participant
has fully executed this Agreement.


2.Vesting.     


(a)Subject in each case to the Participant’s Continuous Service Status on each
applicable vesting date (each, a “Vesting Date”) and the other terms and
conditions hereof, the Performance Awards awarded under this Agreement shall
vest when the Committee certifies (i) the extent to which the Company’s
performance results have satisfied the performance criteria (“Performance
Goals”) over the applicable performance period (“Performance Period”) and (ii)
the corresponding number of Performance Awards that have vested as a result of
such performance during such Performance Period (which number may range from
zero percent to <maximum> percent of the target number of Performance Awards
eligible for vesting based on performance during such Performance Period), all
as set forth in Exhibit B hereto. Any Performance Awards that are eligible to
vest based on performance during a Performance Period, but do not so vest on the
applicable Vesting Date related to such Performance Period, shall be forfeited.


(b)The Committee certification described in paragraph (a) of this Section 2
shall occur as soon as practicable after the end of each Performance Period. If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Company conducts its business, or other events or circumstances render the
Performance Goals unsuitable, the Committee may modify the Performance Goals or
the related minimum acceptable level of achievement, in whole or in part, as the
Committee deems appropriate and equitable in a manner consistent with the
requirements of Section 162(m) of the Code (for Awards intended to constitute
Section 162(m) Compensation) and otherwise subject to Section 5(c)(iv) of the
Plan.


3.Termination of Continuous Service Status. Except to the extent provided
otherwise in this Section 3 or Section 4 hereof or unless the Committee
determines otherwise, if Participant’s Continuous Service Status terminates, all
Performance Awards that are unvested at the time of such termination will be
forfeited. Notwithstanding the foregoing:


(a)If Participant’s Continuous Service Status terminates due to death or
Disability during a Performance Period, then a pro rata portion (based on the
portion of the Performance Period that passed prior to termination of
Participant’s Continuous Services Status) of the target number of Performance
Awards that are eligible to vest based on actual performance during such
Performance Period will immediately vest upon such termination.


(b) If a Participant’s Continuous Services Status terminates, other than for
Cause, after the completion of a Performance Period but prior to the applicable
Vesting Date related to such Performance Period, then the Performance Awards
that are eligible to vest based

601736770.3

--------------------------------------------------------------------------------



on performance during such Performance Period will remain eligible to vest in
accordance with Section 2 hereof and Exhibit B hereto as if Participant had
remained in Continuous Service Status through the applicable Vesting Date.
        
For purposes of this Section 3(b), “Cause” shall have the same meaning ascribed
to such term in any employment agreement or arrangement between the Company (or
any Affiliate) and the Participant. If no such agreement or arrangement applies
to the Participant or if any such agreement or arrangement that applies to the
Participant does not define Cause, then “Cause shall mean:


(i)    failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the Participant in connection with his or her employment in a manner
satisfactory to the Company, in its sole discretion; provided, however, for
purposes of this subparagraph (i), Cause will not exist unless the Company first
gives the Participant written notice (“Notice of Deficiency”). The Notice of
Deficiency shall specify the deficiencies in the Participant’s performance of
his or her duties. The Participant shall have a period of thirty (30) days,
commencing on receipt of the Notice of Deficiency, in which to cure the
deficiencies contained in the Notice of Deficiency. In the event the Participant
does not cure the deficiencies to the satisfaction of the Company, in its sole
discretion, within such thirty (30) day period (or if during such thirty (30)
day period the Company determines that the Participant is not making reasonable,
good faith efforts to cure the deficiencies to the satisfaction of the Company),
then a termination by the Company as a result of such deficiencies will be for
Cause;
(ii)    any dishonesty by the Participant in the Participant’s dealings with the
Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;
(iii)    any violation of any non-competition, non-solicitation, non-disclosure
or confidentiality covenant or similar restriction applicable to the
Participant; or
(iv)    any violation of any current or future material published policy of the
Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).
4.Change of Control. In the event of a Change of Control, the vesting of the
Performance Awards may be accelerated pursuant to the Company’s Executive Change
in Control Plan or pursuant to Section 12 of the Plan. In any such event, the
treatment of the Performance Awards shall be governed by the applicable
provisions of the Executive Change in Control Plan and Section 12 of the Plan.



601736770.3

--------------------------------------------------------------------------------



5.Settlement. The Company shall, as soon as practicable upon the vesting of any
Performance Awards, effect delivery of the Shares (or, in the discretion of the
Committee, the value of such Shares in cash, other Awards, other property, net
settlement or any combination thereof as provided in Section 9(c) of the Plan)
with respect to such vested Performance Awards to the Participant (or, in the
event of the Participant’s death, to the Beneficiary). No Shares will be issued
pursuant to this Award unless and until all legal requirements applicable to
such issuance have been complied with to the satisfaction of the Committee.


6.Performance Awards Non-Transferable. The Participant shall not directly or
indirectly sell, transfer, pledge, assign or otherwise encumber Performance
Awards or any interest in them, or make any commitment or agreement to do any of
the foregoing, other than by will or by the laws of descent and distribution.


7.No Rights of a Shareholder. The Participant shall have no rights of a
shareholder with respect to the Performance Awards, including, without
limitation, the Participant shall not have the right to vote or receive
dividends with respect to Shares represented by the Performance Awards.


8.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


9.Section 162(m) Compensation. Performance Awards made to Participants subject
to Section 162(m) of the Code are intended to be Section 162(m) Compensation and
the Committee will interpret the terms of such Performance Awards in a manner
consistent with that intent to the extent appropriate.


10.Miscellaneous Provisions.


(a)Incentive Plan. The Performance Awards are granted under and subject to the
terms and conditions of the Plan, which is incorporated herein and made part
hereof by this reference. In the event of a conflict between the terms of the
Plan and this Agreement, the terms of the Plan, as interpreted by the Board or
the Committee, shall govern. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.


(b)Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

601736770.3

--------------------------------------------------------------------------------



(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.



601736770.3

--------------------------------------------------------------------------------



Exhibit B
Performance-Based Vesting Terms and Conditions
<Schedule of Performance Goals, Performance Periods, Vesting Amounts and
Percentages, Time and Form of Payment>





601736770.3